Citation Nr: 1003747	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-16 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel











INTRODUCTION

The Veteran had active service from September 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 RO rating decision that 
denied service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The Veteran claims service connection for PTSD based on 
alleged stressors in Vietnam.  His service personnel records 
indicate that he was not awarded decorations evidencing 
combat.  Such records reflect that he served in Vietnam from 
February 1968 to February 1969.  There was also a notation 
that he took part in the TET Counter Offensive.  The 
Veteran's occupational specialty was listed as a field 
wireman.  His service personnel records indicate that he 
served in Vietnam with the 1st Battalion, 84th Artillery, 9th 
Infantry Division.  The Veteran's service treatment records 
do not show treatment for any psychiatric problems including 
PTSD.  

A post-service private treatment report from H. Jabbour, 
M.D., related a diagnosis of PTSD.  

The Veteran has reported various stressors.  In a September 
2006 statement, the Veteran reported that he served in 
Vietnam from February 1968 to February 1969.  He stated that 
he served with the 1st Battalion, 84th Infantry, 9th Division 
and that his occupational specialty was as a field wireman.  
The Veteran indicated that he was stationed at Dung Tam and 
that his base came under enemy incoming rounds, including 
rocket and mortar attacks, on numerous occasions.  He 
reported that he also witnessed the death of and serious 
injury to fellow soldiers in his unit as well as others.  The 
Veteran further indicated that he was subjected to sniper 
fire numerous times while he was out in the field maintaining 
bridges and pulling guard duty.  

An August 2006 report from Dr. Jabbour indicated that the 
Veteran served in the Army from 1967 to 1969 and that he 
served in Vietnam from 1968 to 1969.  The Veteran reported 
that his specialty was field sweeps and that he also 
maintained bridges and went on guard duty.  He stated that he 
sustained many traumatic events including being under fire 
and mortar attacks.  The Veteran indicated that many soldiers 
in his company were killed and that his unit was attacked.  
He remarked that every time he looked at a dead body, he felt 
he was in Vietnam again.  

The Board observes that the Veteran has specifically stated 
that he was exposed to rocket and mortar attacks, as well as 
sniper fire, on many occasions while serving in Vietnam at 
Dung Tam from February 1968 to February 1969.  He also 
reported that his unit was attacked and that soldiers in his 
company were killed.  The Board observes that a mortar attack 
on one's unit may be accepted as a stressor event that could 
be verified and, in some cases, form the basis of a PTSD 
diagnosis.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

The Board notes that there is no indication in the record 
that there has been an attempt to verify the Veteran's 
reported stressors through the U.S. Army and Joint Services 
Records Research Center (JSRRC).  In fact, in May 2007, the 
RO found that the Veteran's stressor information was 
insufficient to send for verification.  The Board notes, 
however, that the Veteran has specifically reported receiving 
enemy fire when he was stationed at Dung Tam.  As noted 
above, the Veteran served with the 1st Battalion, 84th 
Artillery, 9th Infantry Division.  Therefore, the Board is of 
the view that an attempt to verify the Veteran's alleged 
stressors and to obtain relevant unit histories should be 
made.  

If any stressor is verified, the Veteran should be scheduled 
for a VA examination to determine whether or not he has PTSD 
due to a verified stressor.  

Additionally, the Board observes that in a December 2006 
release, the Veteran reported that he received treatment for 
PTSD at the Winston-Salem, North Carolina VA Medical Center 
from August 2006 to the present.  In a December 2006 
statement, however, the Veteran indicated that all his 
treatment was with Dr. Jabbour.  The Board observes that 
there are no VA treatment reports of record and only one 
August 2006 report from Dr. Jabbour.  As there are possible 
further treatment records, including VA treatment records, 
that may be pertinent to the Veteran's claim, they should be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  
        
Accordingly, these issues are REMANDED for the following:  

1.  After securing the necessary release, 
obtain copies of the Veteran's reported 
treatment for PTSD, which are not already 
in the claims folder, and dated from his 
separation from service, from Dr. 
Jabbour.  

2.  Obtain copies of the Veteran's VA 
medical records, which are not already in 
the claims folder, concerning his claimed 
treatment for PTSD since August 2006, 
from the Winston-Salem, North Carolina, 
VA Medical Center.  

3.  Contact the Veteran and ask him to 
provide specific details for each 
stressful event he reports having 
occurred during service.  The details 
should include names, dates, locations, 
unit affiliations, or any other 
identifying information that would assist 
in efforts to attempt to verify the 
occurrence of the reported events.  The 
Veteran should be informed that the 
details in his response are very 
important to his claim.  

4.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
or other official source, investigate and 
attempt to verify the Veteran's alleged 
stressors, to specifically include rocket 
and mortar attacks (and sniper fire), and 
including any attacks on his unit and 
base (with casualties), while serving 
with the 1st Battalion, 84th Artillery, 9th 
Infantry Division and stationed at Dung 
Tam, as well as any other stressor for 
which the Veteran provides sufficient 
detail.  JSRRC should also be asked to 
provide the histories of the Veteran's 
units during the time he was in Vietnam.  
If more detailed information is need for 
this research, the Veteran should be 
given and opportunity to provide it.  

5.  If, and only if, a stressor is 
verified, schedule the Veteran for a VA 
psychiatric examination to determine 
whether he suffers from PTSD as a result 
of a verified stressor.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  

6.  Thereafter, review the Veteran's 
claim for entitlement to service 
connection for PTSD.  If the claim is 
denied, issue a supplemental statement of 
the case to the Veteran, and provide an 
opportunity to respond, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

